 



Exhibit 10.24
2007 Chief Executive Officer Incentive Plan Summary
The bonus for the CEO is determined by the Compensation Committee of the Board
of Directors, following the principles and process articulated below.
The Compensation Committee assesses performance against agreed-upon objectives
in three dimensions: Financial, Talent Management/Organization Development, and
Business Strategy & Operations. These three dimensions, when viewed
holistically, reflect firm-wide responsibility for consistently creating value
for the owners of the enterprise over a sustained period of time.
In addition to performance against objectives, the Compensation Committee
reviews external benchmark data each year on total compensation practices for
CEO and other executive-level positions, to ensure that total rewards for the
executive suite strike an appropriate balance among shareholder interest,
recognition for achievement of business objectives, and retention of key
executive talent.
The mechanics of the bonus plan for the CEO are described below:
At the end of the performance period (calendar year), the Compensation Committee
reviews the CEO’s self assessment, upward feedback obtained from his direct
reports, and summary Board of Directors feedback. At its February meeting, the
Committee discusses overall performance against the three dimensions of
Financial Performance, Talent/OD, and Business Strategy & Operations, and
assigns an overall letter grade to the CEO’s performance. The amount of the
bonus pay-out is then determined as a percentage of the CEO’s base salary, using
the following schedule as a directional guideline:

              Letter Grade   Payout A       125%   A-      110%   B+     100%  
B         85%   B-        70%   C+       60%   C         50%  

 